

Exhibit 10.10 Stock Purchase Agreement dated as of September 30, 2006 by and
among Jackray Corporation, James B. Wiegand, Katherine Gould and Barry A.
Ginsberg.




AGREEMENT FOR THE PURCHASE OF COMMON STOCK


AGREEMENT, made this 30th day of September, 2006, by and between Katherine Gould
(“Gould”), James B. Wiegand (“Wiegand”) individually (collectively “the
Shareholders”), Jackray, Inc. (“Jackray”) a Colorado Corporation, and Barry A.
Ginsberg, O.D., P.A. residing at 3011 Yamato Road, A-17, Boca Raton, Florida
33434 (“the Purchaser”), is for the purpose of setting forth the terms and
conditions upon which the Shareholders will sell to the Purchaser 800,000 shares
of Jackray’s common stock.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:


ARTICLE I
SALE OF SECURITIES


Subject to the terms and conditions of this Agreement, the Shareholders agree to
sell, and Purchaser agrees to purchase at the Closing, 800,000 shares (the
“Shares”) of the common stock of Jackray for $100,000.


The Shareholders will deliver, in total, 800,000 shares of Jackray no par value
common stock in exchange for $100,000, to be paid as follows: (a) Purchasers
have wire transferred $50,000 to the escrow agent Paykin Greenblatt Lesser &
Krieg LLP, pursuant to the annexed wire instructions; and (b) ninety days later
an additional wire transfer of $50,000 to the escrow agent Paykin Greenblatt
Lesser & Krieg LLP.
Upon execution of this Agreement the Shareholders will overnight Corporate
Records and Closing Documents to Purchaser.
 
The Purchaser shall designate to the Shareholders the denominations of the
certificates requested as set forth on the signature page contained herein.
Closing is considered to be at the time that delivery of the items set forth in
Section IV below occurs.


 
ARTICLE II
REPRESENTATIONS AND WARRANTIES


The Shareholders and Jackray, jointly and severally, represent and warrant to
Purchasers the following:

 
 

--------------------------------------------------------------------------------

 



2.01 Organization. Jackray is a corporation duly organized, validly existing,
and in good standing under the laws of Colorado, has all necessary corporate
powers to own properties and carry on a business, and is duly qualified to do
business and is in good standing in Colorado. All actions taken by the
Incorporators, Directors and/or shareholders of Jackray have been valid and in
accordance with the laws of the State of Colorado.


2.02 Capital. The authorized capital stock of Jackray consists of 20,000,000
shares of common stock, no par value, of which 1,050,000 shares are issued and
outstanding. All outstanding shares are fully paid and non assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement. At closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating Jackray to issue or to transfer from
treasury any additional shares of its capital stock. None of the outstanding
shares of Jackray are subject to any stock restriction agreements. There are
approximately 25 shareholders of Jackray. All of such shareholders have valid
title to such shares and acquired their shares in a lawful transaction and In
accordance with Colorado corporate law.


2.03 Financial Statements. Audited financial statements will be provided at the
closing and will include the balance sheets of Jackray as of September 30,2005
and the related statements of income and retained earnings for the period then
ended. The financial statements have been prepared in accordance with generally
accepted accounting principles consistently followed by Jackray throughout the
periods indicated, and fairly present the financial position of Jackray as of
the date of the balance sheet included in the financial statements, and the
results of its operations for the periods indicated.


2.04 Absence of Changes. Since September 30, 2005, there has not been any change
In the financial condition or operations of Jackray, except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse and will be fully disclosed.


2.05 Liabilities. Jackray did not as of September 30, 2005 and at the signing of
this Agreement, have any debt, liability, or obligation of any nature, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
that is not reflected in Jackray’s balance sheet as of September 30,2005. The
Shareholders are not aware of any pending, threatened or asserted claims,
lawsuits or contingencies involving Jackray, its directors, officers or its
common stock. There is no dispute of any kind between Jackray and any third
party, and no such dispute will exist at the closing of this Agreement. At
closing, Jackray will be free from any and all liabilities, liens, claims and/or
commitments.

 
 

--------------------------------------------------------------------------------

 



2.06 Tax Returns. Within the times and in the manner prescribed by law, Jackray
has filed all federal, state, and local tax returns required by law and has paid
all taxes, assessments, and penalties due and payable, copies of which are
annexed hereto. No federal income tax returns of Jackray have been audited by
the Internal Revenue Service. “The provision for taxes, if any, reflected in
Jackray’s balance sheet as of September 30, 2005 , is adequate for any and all
federal, state, county, and local taxes for the period ending on the date of
that balance sheet and for all prior periods, whether or not disputed. There are
no present disputes as to taxes of any nature payable by Jackray.


2.07 Ability to Carry Out Obligations. The Shareholders have the right, power,
and authority to enter into, and perform their obligations under this Agreement.
The execution and delivery of this Agreement by the Shareholders and the
performance by the Shareholders of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which Jackray or the Shareholders are a party, or by
which they may be bound, nor will any consents or authorizations of any party
other than those hereto be required, (b) an event that would cause Jackray to be
liable to any party, or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of Jackray or upon
the securities of Jackray to be acquired by Purchasers.


2.08 Full Disclosure. None of representations and warranties made by the
Shareholders, or in any certificate or memorandum furnished or to be furnished
by the Shareholders, or on their behalf, contains or will contain any untrue
statement of a material fact, or omit any material fact the omission of which
would be misleading.


2.09 Contracts and Leases. Jackray does not now and has never carried on any
business. Jackray is not a party to any contract, agreement or lease. No person
holds a power of attorney from Jackray.


2.10 Compliance with Laws. Jackray has complied with, and is not in violation of
any federal, state, or local statute, law, and/or regulation pertaining to
Jackray. Jackray has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.


2.11 Litigation. Jackray is not (and has not been) a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of the Shareholders, there is
no basis for any such action or proceeding and no such action or proceeding is
threatened against Jackray. Jackray is not subject to or in default with respect
to any order, writ, injunction, or decree of any federal, state, local, or
foreign court, department, agency, or instrumentality.

 
 

--------------------------------------------------------------------------------

 



2.12 Conduct of Business. Prior to the closing, Jackray shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchasers) (i) sell, pledge, or assign any assets (ii) amend its Articles of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities, (iv) incur any liabilities, (v) acquire or dispose of any assets,
enter into any contract, guarantee obligations of any third party, or (vi) enter
into any other transaction.


2.13 Corporate Documents. Copies of each of the following documents, have been
delivered to purchaser.


(i) Articles of Incorporation;
(ii) Bylaws;
(iii) Organizational Consent of Shareholders;
(iv) Consent of Directors;
(v) An Opinion Letter from our attorney attesting to the validity and condition
of the Corporation
(vi) List of Officers and Directors;
(vii) List of Shareholders;
(viii) 10-KSB including Balance Sheet as of September 30, 2005, together with
other financial statements described in Section 2.03;
(ix) Secretary of State Filing Receipt;
(
(x) Stock register and stock certificate records of Jackray; and
(xi) Form 10SB


2.14 Closing Documents. All minutes, consents or other documents pertaining to
Jackray to be delivered at closing shall be valid and in accordance with the
laws of Colorado.


2.15 Title. The Shareholders have good and marketable title to all of the
securities to be sold to Purchasers pursuant to this Agreement. The securities
to be sold to Purchasers will be, at closing, free and clear of all liens,
security interests, pledges, charges, claims, encumbrances and restrictions of
any kind except as set forth in Article I. None of such shares are or will be
subject to any voting trust or agreement. No person holds or has the right to
receive any proxy or similar instrument with respect to such shares. Except as
provided in this Agreement, the Shareholders are not parties to any agreement
which offers or grants to any person the right to purchase or acquire any of the
securities to be sold to Purchasers. There is no applicable local, state or
federal law, rule, regulation, or decree which would, as a result of the
purchase of the Shares by Purchasers, impair, restrict or delay Purchasers
voting rights with respect to the Shares.



 
 

--------------------------------------------------------------------------------

 



ARTICLE III
INVESTMENT INTENT


Purchasers agrees that the securities being acquired pursuant to this Agreement
may be sold, pledged, assigned, hypothecated or otherwise transferred, with or
without consideration (“Transfer”) only pursuant to an effective registration
statement under the Act, or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of
Jackray. The shares will contain the normal 144 restrictive legend.


 
ARTICLE IV
CLOSING


The closing of this transaction will occur when all of the documents and/or
consideration described below have been delivered. Unless the closing of this
transaction takes place on or before October 26, 2006, then either party may
terminate this Agreement. As part of the closing, the following documents, in
form reasonably acceptable to counsel to the parties, shall be delivered:




By the Shareholders:


A. A certificate or certificates representing a total of 800,000 shares of
Jackray common stock, registered in names so designated by Purchasers.
B. The resignation of all officers of Jackray listed in Exhibit IVB.
C. The resignation of all the directors of Jackray listed in Exhibit IVB.
D. A Board of Directors resolution appointing directors as designated by
Purchasers.
E. Certified Audited financial statements of Jackray, which shall include a
balance sheet dated as of September 30,2005, and statements of operations,
stockholders’ equity and cash flows for the twelve month period then ended.
F. All of the business and corporate records of Jackray, including but not
limited to correspondence files, bank statements, checkbooks, savings account
books, minutes of shareholder and directors meetings, financial statements,
shareholder listings, stock transfer records, agreements and contracts.


By the Purchasers:



A.  
Wired funds in the amount of $50,000 representing partial payment for the
750,000 shares of Jackray common stock.

B. A promissory note in the amount of $50,000 payable to the Shareholders

 
 

--------------------------------------------------------------------------------

 



ARTICLE V
MISCELLANEOUS


5.01 Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.


5.02 No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement In writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


5.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.


5.04 Jurisdiction. This Purchase Agreement shall be deemed to be a contract made
under the laws of the State of New York for contracts to be wholly performed in
such State and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the jurisdiction of the
federal courts and state courts whose districts encompass any part of the State
of New York, New York County in connection with any dispute arising under this
Purchase Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


5.05 Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.




5.06 Significant Changes The selling shareholders of Jackray understand that
significant changes may be made in the capitalization and/or stock ownership of
the Corporation, which changes could involve a reverse stock split and/or the
issuance of additional shares of common stock, thus possibly having a dramatic
negative effect on the percentage of ownership and/or number of shares owned by
present shareholders of the Corporation.


5.07 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.


5.08 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed as follows:


If to Shareholders or Jackray:




James B. Wiegand, 16200 WCR 18E, Loveland, CO 80537
Katherine Gould, 700 Newport, Denver, CO 80220


If to Purchaser:


Barry A. Ginsberg, O.D., P.A. 3011 Yamato Road, A-17, Boca Raton, Florida 33434




5.09 This Agreement shall inure to and be binding upon the heirs, executors,
personal representatives, successors and assigns of each of the parties to this
Agreement.


5.10 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the closing of this Agreement.


511 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein, as of the date first
above written.

 
 

--------------------------------------------------------------------------------

 



5.12 Escrow Agent. The parties agree that the duties of the Escrow Agent are
only as provided herein, are purely ministerial in nature, and are not
discretionary. The Escrow Agent shall incur no liability whatsoever except for
its willful misconduct or gross negligence in performing its duties and
obligations set forth herein. The parties further agree to defend and indemnify
Escrow Agent against all claims against the Escrow Agent arising out of its
performance of its duties under this agreement except those arising from its
willful misconduct or gross negligence.

 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED
 
SHAREHOLDERS:     Jackray Up, Inc.


/s/ James B. Wiegand_______________  By: /s/ James B. Wiegand_________
James B. Wiegand    Name:James B. Wiegand
Title:
/s/ Katherine Gould________________
Katherine Gould




PURCHASER:




/s/ Barry A. Ginsberg__________
Barry A. Ginsberg, O.D., P.A.




Issues Certificates of
Jackray Up, Inc. as follows:


Name of Owner     No. of Shares


Barry A. Ginsberg, O.D., P.A.  800,000 _____________________________ 


______________________________  _____________________________


______________________________  _____________________________


______________________________  _____________________________



